United Nations Convention on the Rights of Persons with Disabilities - UN Convention on the Rights of Persons with Disabilities - Optional Protocol to the UN Convention on the Rights of Persons with Disabilities (debate)
The next item is the joint debate:
on the Council statement on the United Nations Convention on the Rights of Persons with Disabilities;
on the report by Mrs Jeleva, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision concerning the conclusion, by the European Community, of the United Nations Convention on the Rights of Persons with Disabilities - C6-0116/2009 -;
on the report by Mrs Jeleva, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision concerning the conclusion, by the European Community, of the Optional Protocol to the United Nations Convention on the Rights of Persons with Disabilities - C6-0117/2009 -.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I would like to begin by thanking the rapporteur Rumiana Jeleva for the two excellent reports she has produced. I expect my comments on the reports and their conclusions will be relatively brief.
On 11 June 2007, at the first informal meeting of ministers on questions of disability, the Council adopted a clear position supporting the UN Convention on the Rights of Persons with Disabilities. At this meeting the Council approved the UN Convention as a basic step concerning support, protection and adequate implementation of human rights and basic freedoms for all persons with disabilities. At the same time the ministers made a commitment to a further development of relevant policies with the aim of securing a full implementation of the Convention. They called on the Commission to ensure that the new priorities of the European Action Plan in the area of disability contribute to the effective implementation of the UN Convention.
In its resolution concerning activities linked to the European Year of Equal Opportunities in 2007, adopted in December 2007, the Council called on the Commission and the Member States to continue with the process of signing, concluding and ratifying the UN Convention in accordance with their respective powers. On 10 March 2008 the Council adopted a resolution on the position of disabled persons in the European Union. In the resolution the Council called on the Member States and the Commission to ensure, in accordance with their respective powers, that persons with disabilities were able to access all of their human rights. This includes the ratification, the conclusion and the implementation of the UN Convention including common European solutions within the framework of a managed and coordinated approach to the implementation of this convention. The Council subsequently received from the Commission a draft Council decision on the conclusion of the UN Convention on the Rights of Persons with Physical Disabilities by the European Community. The review of this proposal began at the end of last year and the Council is still dealing with it.
Ladies and gentlemen, as your report emphasised, a number of important questions arise from the report in connection with authority and these questions require further discussion in the Council. However, the Presidency has made a commitment to try and complete the negotiations as soon as possible, in order for the Convention to be concluded soon by the Community. I would like to thank Parliament for the interest it has shown in this topic. The Presidency will keep you informed about progress in the talks that are underway in the Council.
Member of the Commission. - Mr President, the Disability Convention is the first human rights convention that the European Community has signed alongside its Member States. This was a necessary step to allow the full implementation of the Convention in the European Union, including in policy areas within the responsibility of the European Community.
As both the Convention and its optional protocol came into force one year ago, on 3 May 2008, a swift conclusion by both the Member States and the Community is now a priority. Indeed, seven Member States have already done so.
I want to express my gratitude to Parliament and in particular to the rapporteur, Ms Jeleva, for their support for the European Community's conclusion of this UN Convention on the Rights of Persons with Disabilities and its optional protocol. I am delighted to see that Parliament can endorse both proposals.
Since the Convention falls within the shared competence of the Community and the Member States and is also binding on the EU institutions, I am glad to see that they are ready to work together to ensure this Convention is implemented properly.
The goals of the Convention are very important overall to facilitate a positive impact on the lives of our fellow citizens with disabilities, to improve the consistency of the legal interpretation of certain provisions within the Community's competence, and to ensure uniform minimum protection of the rights of persons with disabilities across the European Union with regard to the obligations stemming from the Convention.
We need to work together to protect the human rights of persons with disabilities, and an effective implementation of the UN Convention will do just that and meet that objective. I count on us working together towards this common goal.
rapporteur. - (BG) Minister, Commissioner, ladies and gentlemen, today when we are discussing the European Parliament's reports on the UN Convention on the Rights of Persons with Disabilities, its Optional Protocol and the statement on these two documents from the Committee on Employment and Social Affairs, I would like to remind you that disabled people account for more than 10% of the population of the European Union and the world. According to data from the World Health Organization, this percentage is still growing due to the increase in the overall size of the Earth's population, the advances made in medicine and the global ageing trend.
This UN Convention which we are looking at today is the first in the area of human rights which is open to accession and formal approval by the European Community. This also marks a unique first step in the activities of the European Parliament. The Convention's objective is to promote, protect and ensure the full and equal enjoyment of all human rights and fundamental freedoms by all persons with disabilities, while at the same time respecting their human dignity.
I am extremely pleased that during the discussion in the Committee on Employment and Social Affairs, we worked together in a spirit of goodwill and cooperation. I think that it is very important that my colleagues and I in our parliamentary committee decided to say a little bit more than a brief 'yes' in support of the Convention and Protocol reports and prepared a proposal for a resolution.
Fellow Members, the European Parliament has always consistently supported every effort made by the Community in drafting, implementing and enforcing legislation relating to equal opportunities and non-discrimination against people with disabilities. When the issue of disabled people is raised, our political differences disappear when it comes to the ultimate aim, namely, for us to ensure a higher quality of life and work. There are, of course, different views about the way in which we can achieve our objective, but with its almost unanimous decision - only one vote was not a 'yes' - the Committee on Employment and Social Affairs proved that differences must be overcome about the way to achieve sensible, long-term and sustainable solutions.
Fellow Members, I believe that our decisions, the decisions of the European Parliament, are of huge significance to people with disabilities in the European Union. At this point, I would like draw your attention to the fact that the competencies which stem from the implementation of the UN Convention and the Optional Protocol are divided between the Community and its Member States. The implementation of the Optional Protocol is important from the point of view of offering the opportunity to individuals or a group of people to inform the UN Committee for people with disabilities about any infringement of their rights arising from the Convention. It is important to emphasise that this option will be available after national legal protection instruments have been exhausted.
As expressed in the Optional Protocol report, we will require the European Commission and Member States to inform us every three years about its application in accordance with their relevant areas of competence. I think that, as the only European institution with members elected directly by the EU's citizens, the European Parliament has the right and main responsibility for respecting the rights of all its citizens.
I want to emphasise that when we started working on the documents at the end of 2008, only four Member States - Austria, Spain, Slovenia and Hungary - had ratified the Convention and Optional Protocol, while another three have done the same - Sweden, Germany and Italy - between then and now.
I believe that with today's debate and I hope with our vote in favour tomorrow, we will kill two birds with one stone: we will approve the Commission's proposals for Council decisions and we will give Member States a positive, encouraging signal to continue the process of ratification and/or accession.
I would like to end by once again thanking all my colleagues who were involved in the task of drafting the reports and the proposal for a resolution. I would also like to thank my colleagues from the European Commission for their helpful cooperation, as well as the representatives of organisations for people with disabilities for the suggestions which they made.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Mr President, ladies and gentlemen, women and girls with disabilities experience multiple discrimination and disability has very clear gender-specific dimensions. We must make disabled women and girls more visible and, above all, we must ensure that they are given greater consideration at EU level.
The European Parliament made very important points clear to me in the resolution on the situation of women with disabilities adopted in 2007. The specific situation of women and girls must also be given full consideration when implementing the UN Convention. Regrettably, so far only 4 EU Member States have ratified the Convention and the Protocol. We need gender mainstreaming in EU policies on people with disabilities, especially for access to work and integration in the workplace. Education, anti-discrimination and the right to work must be secured.
The main problem is violence and we must very clearly show it a red card. Women and girls with disabilities are at very great risk of violence, including sexual violence, both within and outside the home. Often their right to sexuality and maternity is restricted or there are forced abortions and sterilisations. The Member States should therefore pass legislation to protect them from violence and give better support to victims.
(The President cut off the speaker)
on behalf of the PSE Group. - (RO) Mr President, Commissioner, Minister, first of all, I would like to thank my fellow Member, Mrs Jeleva, for her effective cooperation on this report, as well as other fellow Members and the associations of people with disabilities.
I would like to emphasise that we need to provide clear protection for disadvantaged groups, all the more so as our debate is taking place at a time when the impact of the economic crisis is being felt.
I would like to stress that the European Union promotes the active inclusion of people with disabilities and their full participation in society. This is the approach at the heart of the UN Convention on the Rights of Persons with Disabilities. This is why we are calling for these international documents to be ratified urgently by European Union Member States, as well as for the active involvement of disabled people and organisations representing them in the process of monitoring and implementing these documents. We also urge Member States and the Community's executive to ensure free access and the distribution...
(The President cut off the speaker)
on behalf of the ALDE Group. - Mr President, I would firstly like to thank the rapporteur for all her cooperation in the passage of this report through the Committee on Employment and Social Affairs. I was rapporteur, as you know, on the UN Convention on behalf of the European Parliament in 2003 as the UN Convention was being drafted.
We have since achieved a legally binding convention which, I believe, is historic. That is a milestone in itself, but what I said in 2003 I will say again. If the EU is to have any credibility in this debate, it must lead by example. International human rights treaties are of no use whatsoever if countries do not sign, ratify and implement. Yes, all Member States have signed, but they have not all signed the protocol. Most of them have not ratified, and they certainly have not implemented - something we have called for in numerous parliamentary reports.
The UK Government - my own government - for example, has again missed its own deadline of last year for ratifying the Convention, which is an absolute disgrace. To my mind this is shameful. I would like to see the Commission and Parliament keeping up the pressure on Member States to ratify and implement. This Convention has the potential to empower millions of disabled people in the EU. We must now do all we can to make it a reality.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, with the Convention, the right to protection and recognition of their human dignity and to full participation in society has been secured internationally for disabled persons. It is now all the more important for the Council to submit the ratification act to the UN no later than this year's International Day of Persons with Disabilities.
At the same time, we call on all the Member States to ratify the Optional Protocol, so that the UN Convention acquires an international complaints committee. I can only tell you how important this is with reference to my country. Until now, disabled persons have been refused equal access to education. Only 15% of disabled children are integrated into the school system. Claims to access for disabled persons are circumvented in my country with translation tricks. That is why we must protest against the fact that this sort of thing is still happening and safeguard full social participation for disabled persons in all the EU Member States in future.
Mr President, I am very proud to have been at the launch at Sadler's Wells in 2001 of the campaign for the Convention. I am very proud that Members across this Parliament have played a leading role in supporting the creation of the Convention. I am very proud to have been with the Human Rights Subcommittee in Geneva at the Human Rights Commission and Council to lobby for its agreement. I am very proud that the European Commission and the European Communities have signed up to a human rights instrument for the first time. I am very proud that it is the swiftest-agreed convention in the history of the United Nations, but most of all I am very proud that disabled people and disabled people's organisations have played a full part in its consideration and its agreement.
Our support for ratification this week should make clear three points. Firstly, in becoming the eighth ratifier, the European Union is saying to the EU Member States that they too should ratify and implement, including the optional protocol.
Secondly, Commissioner, we and the European Commission, across all its competencies, should screen existing policies and procedures to make sure that we comply with the Convention and act accordingly.
(The President cut off the speaker.)
(PT) I too welcome the fact that we are here to debate and adopt the United Nations Convention on the Rights of Persons with Disabilities and, at the same time, to call for its Optional Protocol to also be taken into account by the Member States.
This represents a significant step forwards in defending and promoting the rights of persons with disabilities, with a view to respecting their dignity. However, it is not enough for countries to have signed this Convention or even for them to be prepared to take its Optional Protocol into account. These countries also now need to ratify this Convention and be prepared to apply the Convention and the Protocol as quickly as possible.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I think we agree that although over the past years and decades the EU has made enormous progress in combating discrimination against persons with disabilities, the situation is still far from satisfactory. Today and every day, this month, this week, this very day thousands, tens of thousands, hundreds of thousands of EU citizens with disabilities are suffering discrimination. They are discriminated against on the labour market, in the service sector, in transport. They are discriminated against through poorer access to public services and they are very often discriminated against in respect of access even to some basic public services such as education at every level. I am quite sure we agree that the main problem we are confronting in this area is the social exclusion of our fellow citizens with disabilities. To tackle this we need a whole series of legislative acts which will prevent discrimination, but at the same time we also need a functioning system of social services as a key instrument not only for limiting social exclusion but also for bringing about social inclusion. The greatest problem facing citizens with disabilities is of course their much higher levels of unemployment.
In the economic problems currently affecting the EU we all know that it is our fellow citizens with disabilities who are paying the highest price for the worsening situation on the labour market. The availability of employment opportunities is worse for them than in times of prosperity. They very often pay the price of having poorer qualification and education structures than the rest of the population, and this naturally has very negative consequences for their chances of integrating into the labour market. They very often face much worse access to education, to normal schools and educational institutions, as Mrs Schroedter correctly pointed out. I would also like to say that we are fully aware of multiple discrimination, which confronts many citizens with disabilities, as Mrs Breyer pointed out. And here I would like to say that the convention we are debating includes a specific article applying to women, so multiple discrimination has not been forgotten here. At this moment we must of course applaud the 7 states that have ratified the convention. They have set an example for other states which have yet to complete the procedure. The clear call from Mrs Lynne for the ratification process to be speeded up is important, but on the other hand we must respect the fact that ratification has rules, that these rules must be respected, that these rules are often very different in the various Member States and they have to be respected.
I would also like to applaud the statements we have heard today, for example from Mrs Plumb, who pointed out the major role of the voluntary sector partners in developing and implementing policies relating to our fellow citizens with disabilities which attempt to limit discrimination against them, to limit their social exclusion and to integrate them socially. I would only like to say that the Council has devoted great attention to this matter and that the Presidency is placing great emphasis on the participation of the voluntary sector partners. In the spirit of our motto, 'Europe without barriers', we have also invited all representatives of disabled persons to events connected with this issue. Under the sponsorship of the Presidency a series of events arranged by disability organisations have taken place.
I would like to mention the meeting of the Council of the European Disability Forum which took place in Prague between 28 February and 1 March 2009. Also this week, an international conference entitled 'Europe without Barriers' took place. It was set up by the Czech National Council for Persons with Disabilities. The conference was held directly under the auspices of the Presidency and constituted one of the Presidential events. As a participant I can confirm that the UN Convention on the Rights of Persons with Disabilities was one of the main items on the conference agenda. The Presidency is determined to develop significant activities in this area, including regular contacts with voluntary sector representatives at a pan-European level.
I would like to end by pointing out the convergence of the European action plan on disability and the UN Convention, as well as the results achieved in implementing the action plan, which places special emphasis on dignity, fundamental rights, protection from discrimination, justice and social cohesion. It is now generally acknowledged that taking notice of the issue of disability is the key to resolving it. To this end the action plan on disability has urged and supported access to social services and it has increased access to goods and services. I firmly believe that the EU will continue with the positive steps it wants to take towards full social inclusion and full integration of fellow citizens with disabilities.
Member of the Commission. - Mr President, I would like once again to thank all who participated in the interesting debate, especially the rapporteur, Mrs Jeleva - especially for the important resolution that will be adopted in plenary tomorrow. I would also like to thank the Council for its reassurance that the Czech Presidency will strive towards a quick conclusion to the ratification and the whole process.
I would also like to thank Parliament for your recent support of the Commission's proposal for a horizontal anti-discrimination directive. The directive, if adopted by the Council - where unanimity is needed - will further consolidate the rights of people with disabilities at European level, which I trust is our common goal, both in the Council and in Parliament - certainly it is in the Commission.
rapporteur. - (BG) Ladies and gentlemen, I would like to thank everyone for their participation and the views they have expressed. I would like to think that we can place today's debate in a wider context, specifically by making a connection with the fact that the UN Economic and Social Council adopted a decision last year, whereby the priority theme for the 2009-2010 review and policy cycles will be social integration.
A special place in this policy cycle for social integration is given to the World Program for Action Concerning Disabled Persons. I also believe that today's debate will spur the Member States on which have not yet ratified the Convention and/or Optional Protocol to do so in the foreseeable future. I am sure, and on this point I would like to agree with the Council, that the vote on the reports will help us take a positive step in the right direction.
The European Parliament must bear its responsibility for improving the conditions of people with disabilities. As was emphasised during this debate, we must really work tirelessly and exercise every possible control so that the legislation we produce will be enforced properly and that we are not responsible for a good legislative base and weak enforcement.
I would like to thank once again all fellow Members from the various political groups for their support, as well as my colleagues from the European Commission and the NGOs whom we worked with throughout the entire process.
I have received one motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Friday 24 April 2009.
Written statements (Rule 142)
The rights of disabled people are broken regularly. Recently in my home town of Poznań an incident occurred which is symptomatic of this. A Member of the Polish national Parliament parked his car in a place reserved for the disabled. Paradoxically, this MP has a friend who is disabled. Why do I mention this? It is because no laws, conventions or documents will improve the situation of disabled people if public officials openly and with impunity break rules created specially to help the disabled to live and function. Conventions are of course very important, but equally important is genuine, dependable and full implementation. Disabled people are not happy with rights which they only have on paper. People with disabilities are counting on real changes which will give them equal opportunities. Thank you very much.